Citation Nr: 0124298	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  99-07 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for residuals of brain 
tumor removal, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to July 1946.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Hartford, Connecticut RO, which confirmed a 30 percent 
evaluation for residuals of a brain tumor removal.  
Parenthetically, in an August 1999 written statement, the 
veteran withdrew a claim for an increased rating for a skull 
defect, currently evaluated as 50 percent disabling.  

An August 1999 RO hearing was held.  Subsequently, an August 
1999 hearing officer's decision awarded an increased rating 
of 50 percent for residuals of brain tumor removal.  A 
September 2000 rating decision granted an increased rating of 
50 percent for residuals of brain tumor removal, effective 
October 23, 1997.  


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the Veterans Claims Assistance Act of 
2000.  However, it is the RO's responsibility to ensure that 
all appropriate development is undertaken in this case.  

The veteran contends that he is entitled to an increased 
rating for residuals of brain tumor removal.  Specifically, 
the veteran claims that he has difficulty walking, 
communicating, hearing, seeing, and frequently falls as a 
result of an operation to remove a brain tumor performed in 
November 1947.  However, the procedural history of this case 
is rather confusing concerning exactly what residuals of 
brain tumor removal the RO considers as the veteran's 
service-connected disability.  

In said August 1999 hearing officer's decision, the hearing 
officer stated that the increased 50 percent rating was based 
on "rating anal[o]gous to nystagmus (10%), dysarthria (10%), 
and bilateral lower extremity neurological deficits (20% each 
leg with bilateral consideration)."  However, it does not 
appear that the RO has formally separately rated the service-
connected residuals of brain tumor removal, particularly 
since the September 2000 rating decision granted an increased 
rating of 50 percent for "residuals of brain tumor removal" 
coded only under Diagnostic Code 8003.  The provisions of 
Code 8003 merely state, in pertinent part, that residuals of 
benign brain growths are rated a minimum 10 percent.  It is 
the Board's opinion that the RO should formally explain what 
the service-connected residuals of brain tumor removal are 
and consider the applicability of formally assigning separate 
ratings for all of the service-connected residuals of brain 
tumor removal.  

During the August 1999 personal hearing, the veteran stated 
that a private physician treated him for vision problems.  
However, upon review of the claims file, the Board notes that 
there are no treatment records in this regard.  Therefore, 
upon remand, these records should be obtained.

Likewise, the veteran claims that he has increased hearing 
loss as a result of his service-connected residuals of brain 
tumor removal.  It does not appear that the RO has formally 
adjudicated this matter as to whether any hearing disability 
is a residual of brain tumor removal or otherwise related 
thereto.  The United States Court of Appeals for Veterans 
Claims has stated that the Board must make a determination as 
to the adequacy of the record.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  While the Board recognizes that a VA 
audiological examination was performed in September 1999, 
which diagnosed the veteran with mild to moderately severe 
sensorineural hearing loss, the examiner did not give an 
opinion as to the nature and etiology of the veteran's 
hearing loss.  Similarly, an August 1999 VA examination 
report does not address the veteran's decreased hearing.  
Therefore, the Board deems it necessary for the RO to obtain 
any relevant outstanding treatment records and arrange 
appropriate VA examinations in order to obtain a complete 
picture of all of the service-connected residuals of brain 
tumor removal.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should contact the veteran and 
inquire as to where he has received 
treatment, VA or private, for residuals of 
brain tumor removal.  After obtaining the 
necessary releases, the RO should then 
contact the named medical providers and 
request copies of all such medical records 
not currently associated with the claims 
folder, to include, but not limited to, 
private treatment records for vision-
related problems.  All records obtained 
should be associated with the claims file.  
If the RO is unable to obtain all relevant 
records, the veteran should be notified of 
the records VA is unable to obtain, the 
efforts taken by VA to obtain those 
records, and any further action to be 
taken by VA with respect to the claim. 

3.  The RO should arrange appropriate VA 
examinations in order to determine the 
nature and severity of all residuals of 
the service-connected brain tumor removal.  
All indicated tests and studies should be 
performed.  The entire claims folder 
should be reviewed by the examiners prior 
to examinations.  The examiners should 
describe in adequate detail all of the 
service-connected residuals of brain tumor 
removal and their severity.  Additionally, 
opinions should be rendered as to the 
nature and etiology of any visual or 
hearing impairment (i.e., the likelihood 
of whether any visual or hearing 
impairment is a residual of brain tumor 
removal or otherwise related thereto).  
The examiners should provide supporting 
rationale for all opinions expressed.

4.  The RO should review any additional 
evidence and readjudicate this claim.  The 
RO should formally explain what the 
service-connected residuals of brain tumor 
removal are and consider the applicability 
of assigning separate ratings for all of 
the service-connected residuals.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	R.P. HARRIS
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




